Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
The Declaration under 37 CFR 1.132 filed 12 February 2021 is insufficient to overcome the rejection of finally rejected claims 22, 25, 37 and 40-48 (see Final Rejection mailed on November 12, 2020) based upon the pre-AIA  35 U.S.C. 103(a) rejections and respective cited prior art as set forth in the last Office action OR the proposed claims 22, 25, 37 and 40-47 (filed on February 12, 2021) based upon the pre-AIA  35 U.S.C. 103(a) rejections and respective cited prior art as set forth in the last Office action (or modified in view of the proposed claim amendments; note proposed claim 25 newly includes the limitations of cancelled finally rejected claim 48; thus the rejection of proposed claim 25 and proposed claims dependent there upon would include the rejections and respective prior art for claims 25 and 48 as set forth in the last Office action) because:  statements to the criticality of the choice of pentaerythritol tetraisostearate relative to spinning a fiber are moot relative to finally rejected claims 22, 25, 37 and 40-47 or to proposed claims 22, 37, 40-41 and 44-47 because such statements are not commensurate in scope to these claims, which do not require spinning means.  Further, the 132 Declaration, paragraphs 9 and 13, compares different vehicles/carriers and refers to Example 26 of Wells (US 4,547,546) as being PTC (pentaerithritol tetracaprylate/caprate).  It should be noted that Example 26 of Wells is to ETHOX 2143 (dipentaerythritol hexa-ester C5-C10 acids).  As disclosed by Wells (col. 1, line 50, to col. 2, line 9), the vehicle/carrier can be selected from (b)(i), (b)(ii) and (b)(iii).  Example 26 is to (b)(iii).  However, the closest prior art is (b)(ii), a C5-C26 fatty acid ester of pentaerythritol, preferably the tetraester.  It appears that Example 25, ETHOX2140 pentaerythritol tetraester C8-C10 acids, is the closest prior art, but is NOT discussed in the 132 Declaration.  Since Declarant is an expert in the art, Declarant should state which example(s) specifically recited by Wells are believed to be the closest prior art, and comparisons should be made relative to such specifically disclosed example(s) and the instant claim limitations to determine unexpected results.  Thus, the 132 Declaration does not 8-C10 acids” in example 25, which is not in itself clear and distinct.  However, Wells specifically discloses ETHOX 2140 for example 25, as mentioned above.
The request for reconsideration has been considered but does not place the application in condition for allowance.  
Applicant argues the statements from the Declaration filed on February 12, 2021 overcome the 103 rejections.
The Examiner respectfully disagrees. See above Examiner comments about the Declaration statements.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH S LEYSON whose telephone number is (571)272-5061.  The examiner can normally be reached on M-F 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Xiao Zhao can be reached on 5712705343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.S.L/Examiner, Art Unit 1744                                                                                                                                                                                                        
/XIAO S ZHAO/Supervisory Patent Examiner, Art Unit 1744